Exhibit 99 (i) January 31, 2013 ATTORNEYS AT LAW , SUITE 3800 MILWAUKEE, WISCONSIN53202-5306 414.271.2400 TEL 414.297.4900FAX www.foley.com CLIENT/MATTER NUMBER 016658-0101 Reynolds Funds, Inc. 3565 South Las Vegas Blvd., #403 Las Vegas, Nevada 89109 Ladies and Gentlemen: We have acted as counsel for you in connection with the preparation of an amendment to your Registration Statement on FormN-1A (the “Amended Registration”) relating to the sale by you of an indefinite amount of Reynolds Funds, Inc. Common Stock, par value $0.01 per share (the “Stock”), in the manner set forth in the Amended Registration.In this connection, we have examined:(a)the Amended Registration; (b)your Articles of Incorporation and Bylaws, as amended to date; (c)corporate proceedings relative to the authorization for issuance of the Stock; and (d)such other proceedings, documents and records as we have deemed necessary to enable us to render this opinion. Based upon the foregoing, we are of the opinion that the Stock when sold as contemplated in the Amended Registration will be legally issued, fully paid and nonassessable. We hereby consent to the use of this opinion as an exhibit to the Amended Registration.In giving this consent, we do not admit that we are experts within the meaning of Section 11 of the Securities Act of 1933, as amended, or within the category of persons whose consent is required by Section 7 of said Act. Very truly yours, /s/ Foley & Lardner LLP FOLEY & LARDNER LLP BOSTON BRUSSELS CHICAGO DETROIT JACKSONVILLE LOS ANGELES MADISON MIAMI MILWAUKEE NEW YORK ORLANDO SACRAMENTO SAN DIEGO SAN DIEGO/DEL MAR SAN FRANCISCO SHANGHAI SILICON VALLEY TALLAHASSEE TAMPA TOKYO WASHINGTON, D.C.
